Citation Nr: 1413266	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for duodenal ulcer, evaluated as of 20 percent disabling prior to October 27, 2009, and 40 percent since that date.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina, which continued a 20 percent disability rating for duodenal ulcer.  An increased rating of 40 percent was subsequently granted in March 2011, effective October 27, 2009.  

In January 2014, the Veteran appeared at a Video Conference hearing before the undersigned.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At his hearing the Veteran and his spouse both testified that his duodenal ulcer had increased in severity since the most recent examination in 2012.  He is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

As the claim for TDIU is intertwined with the increased rating claim.  The Veteran submitted an opinion from his physician that the Veteran was unemployable due to duodenal ulcer, but did not include a rationale.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to obtain a statement from Dr. Greco providing reasons for the opinion that duodenal ulcer rendered the Veteran unemployable.

Afford the Veteran a VA examination to determine the current severity of his duodenal ulcer diseases.  The examiner should review the claims folder.  

The examiner should note statements by Dr. Greco to the effect that the duodenal ulcer precluded employment and the Veteran's descriptions of his symptoms at the hearing in January 2014.

The examiner should opine as to whether the duodenal ulcer disease renders the Veteran incapable of gainful employment for which he would otherwise be qualified.

The examiner should provide reasons for the opinions rendered.  

2.  If there is any period during the appeal period when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the case to VA's Director of Compensation and Pension Services for consideration in accordance with 38 C.F.R. § 4.16(b) (2013).

3.  If the benefits sought are not fully granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

